Exhibit 10.19

INDEMNIFICATION AGREEMENT

﻿

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of December
_____, 2016, by and between Public Storage, a Maryland real estate investment
trust (the “Company” or “Indemnitor”), and ___________________________ (the
“Indemnitee”).

﻿

RECITALS

﻿

A. Indemnitee is an officer and/or a member of the Board of Trustees and/or a
director of the Company or its subsidiaries and in such capacity is performing a
valuable service for the Company;

﻿

B. Maryland law permits the Company to enter into contracts with officers or
members of the Board of Trustees or directors of the Company or its subsidiaries
with respect to indemnification of, and advancement of expenses to, such
persons;

﻿

C. The Declaration of Trust of the Company (the “Declaration of Trust”)
authorizes the Company to indemnify and advance expenses to its officers and
trustees to the maximum extent permitted by Maryland law in effect from time to
time;

D. The Bylaws of the Company (the “Bylaws”) provide that each officer and
trustee of the Company shall be indemnified by the Company and shall be entitled
to advancement of expenses to the maximum extent permitted by Maryland law in
effect from time to time; and

E. To induce the Indemnitee to provide services to the Company and its
Subsidiaries, Affiliates, or any other Person, as an officer, director, member
of the Board of Trustees, employee and/or agent, and to provide the Indemnitee
with specific contractual assurance that indemnification will be available to
the Indemnitee regardless of, among other things, any amendment to or revocation
of the Declaration of Trust or the Bylaws, or any acquisition transaction
relating to the Company, the Company desires to provide the Indemnitee with
protection against personal liability as set forth in this Agreement, and to the
extent insurance is maintained, for the coverage of Indemnitee under the
Company’s trustees’ and officers’ liability insurance policies.

﻿

AGREEMENT

﻿

In consideration of the foregoing recitals and of Indemnitee’s service as a
member of the Board of Trustees or officer of the Company and intending to be
legally bound hereby, the Company and the Indemnitee agree as follows:

﻿

1.Certain Definitions.

﻿

For purposes of this Agreement:

﻿

(a)“Affiliate” shall mean, with respect to any Person, a Person either: (1) in
which the Company or a Subsidiary directly or indirectly owns more than 5% of
(i) any class of equity securities or (ii) any equity or partnership interest or
(iii) of any similar ownership interest;  or (2) that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, the first mentioned Person;

﻿

(b)“Change in Control” shall mean:

﻿

i.the dissolution or liquidation of the Company;

﻿

ii.the merger, consolidation, or reorganization of the Company with one or more
other entities in which the Company is not the surviving entity or immediately
following which the persons or entities who were beneficial owners (as
determined pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of voting



--------------------------------------------------------------------------------

 

securities of the Company immediately prior thereto cease to beneficially own
more than fifty percent (50%) of the voting securities of the surviving entity
immediately thereafter;

﻿

iii.a sale of all or substantially all of the assets of the Company to another
person or entity other than an Affiliate of the Company;

﻿

iv.any transaction (including without limitation a merger or reorganization in
which the Company is the surviving entity) that results in any person or entity
or “group” (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) (other than persons who are shareholders or affiliates immediately prior to
the transaction) owning thirty percent (30%) or more of the combined voting
power of all classes of shares of the Company; or

﻿

v.individuals who, as of the date hereof, constitute the Board of Trustees (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Trustees; provided, however, that any individual becoming a trustee
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
trustees then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for trustee, without written objection to such nomination) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of trustees or other actual or threatened
solicitation of proxies or contests by or on behalf of a person other than the
Board of Trustees.

﻿

(c)“Corporate Status” describes the status of a person who is or was a trustee,
officer or director of the Company (or of any domestic or foreign predecessor
entity of the Company in a merger, consolidation or other transaction in which
the predecessor’s interest ceased upon consummation of the transaction), or any
of its Affiliates or Subsidiaries, or is or was serving at the request of the
Company (or any such predecessor entity) as a director, officer, partner
(limited or general), member, trustee, employee or agent of any other foreign or
domestic corporation, partnership, joint venture, limited liability company,
trust, other enterprise (whether conducted for profit or not for profit) or
employee benefit plan.  The Company (and any domestic or foreign predecessor
entity of the Company in a merger, consolidation or other transaction in which
the predecessor’s existence ceased upon consummation of the transaction) shall
be deemed to have requested the Indemnitee to serve an employee benefit plan
where the performance of the Indemnitee’s duties to the Company (or any such
predecessor entity) also imposes or imposed duties on, or otherwise involves or
involved services by, the Indemnitee to the plan or participants or
beneficiaries of the plan.

﻿

(d)“Expenses” shall have the meaning attached thereto in paragraph 2 below.

﻿

(e)“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, entity or group or
other enterprise, including any entities, organizations, groups or associations
established in accordance with the laws of any jurisdiction outside the United
States.

﻿

(f)“Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, hearing, inquiry,
investigation, administrative hearing, or any other proceeding, including
appeals therefrom, whether civil, criminal, administrative, investigative or
other.

﻿

(g)  “Special Legal Counsel” means counsel duly selected by the Board of
Trustees or a committee thereof, in accordance with applicable law that is
independent and experienced in matters of corporation law and is not presently
retained to represent any party to the Proceeding giving rise to a claim for
indemnification hereunder.

﻿





2

 

--------------------------------------------------------------------------------

 

(h)“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation).  The term “Subsidiary” shall include all
Subsidiaries of such Subsidiary.

﻿

2.Indemnification of Expenses.    The Company shall indemnify Indemnitee to the
fullest extent permitted by law if Indemnitee was or is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, any Proceeding or any action that Indemnitee in
good faith believes might lead to the institution of any Proceeding (hereinafter
a “Claim”), by reason of (or arising in part out of) any event or occurrence
related to the fact that Indemnitee is or was a member of the Board of Trustees,
director, officer, employee, agent or fiduciary of Indemnitor, or of any
Affiliate or Subsidiary of Indemnitor, or is or was serving at the request of
Indemnitor as a member of the Board of Trustees, director, officer, employee,
agent or fiduciary of another corporation, partnership, joint venture, trust or
other enterprise, or by reason of any action or inaction on the part of
Indemnitee while serving in such capacity (hereinafter an “Indemnifiable Event”)
against any and all reasonable expenses (including attorneys’ fees, paralegals’
fees, retainers, court costs, transcript costs, expert fees, witness fees,
travel expenses, duplicating and printing costs, telecommunications charges,
delivery and service fees, and all other costs, expenses and obligations)
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, be a witness in
or participate in, any such action, suit, proceeding, alternative dispute
resolution mechanism, hearing, inquiry or investigation, judgments, fines,
penalties and amounts paid in settlement (if such settlement is approved in
advance by Indemnitor, which approval shall not be unreasonable withheld) of
such Claim and any federal, state, local or foreign taxes imposed on Indemnitee
as a result of the actual or deemed receipt of any payments under this Agreement
(collectively, hereinafter “Expenses”), including all interest, assessments and
other charges paid or payable in connection with or in respect of such
Expenses.  Such payment of Expenses shall be made by Indemnitor as soon as
practicable but in any event no later than thirty days after written demand by
Indemnitee (setting forth in reasonable detail the Expense incurred) therefor is
presented to Indemnitor.  The parties hereto intend that this Agreement shall
provide for indemnification in excess of that expressly permitted by statute,
including, without limitation, any indemnification provided by the Company’s
Declaration of Trust, its By-Laws, or corporate action.

﻿

3.Mandatory Indemnification.    Notwithstanding any other provision of this
Agreement and without regard to the provisions of paragraph 5 hereof, unless
limited by the Company’s charter documents, to the extent that the Indemnitee
is, by reason of such Indemnitee’s Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, or in defense of any
claim, issue or matter in the Proceeding, such Indemnitee shall be indemnified
against all reasonable Expenses actually incurred by such Indemnitee in
connection therewith.  For purposes of this paragraph and without limitation,
the termination of any claim, issue or matter in such Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

﻿

4.Advancement of Expenses.  The Company shall advance all reasonable Expenses
incurred by the Indemnitee in connection with any Proceeding within 20 days
after the receipt by the Company of a statement from the Indemnitee requesting
such advance from time to time, whether prior to or after final disposition of
such Proceeding.  Such statement shall include or be preceded or accompanied by
(i) a written affirmation by the Indemnitee of the Indemnitee’s good faith
belief that the standard of conduct (if any) necessary for indemnification by
the Company as authorized by this Agreement and applicable law has been met and
(ii) a written undertaking by or on behalf of the Indemnitee to repay the
amounts advanced if it should ultimately be determined that such standard of
conduct (if any) has not been met.  The undertaking required by clause (ii) of
the immediately preceding sentence shall be an unlimited general obligation of
the Indemnitee but need not be secured and may be accepted without reference to
financial ability to make the repayment.  To the extent permissible under third
party policies,



3

 

--------------------------------------------------------------------------------

 

the Company agrees that invoices for Expenses to be advanced may be billed in
the name of and be payable directly by the Company.

﻿

5.Exceptions.  Any other provision herein to the contrary notwithstanding,
Indemnitor shall not be obligated pursuant to the terms of this Agreement:

﻿

(a)Excluded Action or Omission.  To indemnify Indemnitee for Indemnitee’s acts,
omissions or transactions from which Indemnitee may not be relieved of liability
under applicable law;

﻿

(b)Liability to Company.  To indemnify Indemnitee for Expenses in a Proceeding
brought by or in the right of the Company in which Indemnitee is finally
adjudicated to be liable to the Company;

﻿

(c)Claims Initiated by Indemnitee.  To indemnify Indemnitee or to advance
Indemnitee’s Expenses in connection with a Proceeding brought by Indemnitee
against the Company except (i) for proceedings brought to enforce an
Indemnitee’s right to indemnification under this Agreement or applicable law; or
(ii) if the Company’s charter documents or corporate action expressly approve
otherwise;

﻿

(d)Improper Personal Benefit.  To indemnify Indemnitee in respect of any
Proceeding in which Indemnitee is finally adjudicated to have received an
improper personal benefit, whether or not the Proceeding involves action by the
Indemnitee in its Corporate Status; and

﻿

(e)Standard of Conduct.  To indemnify Indemnitee in respect of any proceeding
where (i) the act or omission of the Indemnitee was material to the matter
giving rise to the Proceeding and (x) was committed in bad faith or (y) was the
result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or (iii)
in the case of any criminal proceeding, the Indemnitee had reasonable cause to
believe that the act or omission was unlawful.

﻿

6.Determination of Entitlement to and Authorization of Indemnification.

﻿

(a)Request for Indemnification.  To obtain indemnification under this Agreement,
the Indemnitee shall submit to the Company a request  for indemnification, which
shall be written if requested by the Company, including therewith such
documentation and information reasonably necessary to determine whether and to
what extent the Indemnitee is entitled to indemnification.

(b)



Determination of Entitlement.  The Company shall indemnify the Indemnitee in
accordance with the provisions of paragraphs 2 or 3 hereof, unless, as
applicable it is established that, for indemnification other than under
paragraph 3, one or more of the exceptions under paragraph 5 are applicable. 
Indemnification under this Agreement may not be made unless authorized for a
specific Proceeding after a determination has been made that indemnification of
the Indemnitee is permissible in the circumstances because the Indemnitee has
met the applicable standard of conduct (if any).  Upon receipt by the Company of
the Indemnitee’s request for indemnification pursuant to subparagraph 6(a), a
determination as to whether the applicable standard of conduct has been met
shall be made within the period specified in paragraph 6(e): (i) if a Change in
Control shall have occurred, by Special Legal Counsel in a written opinion to
the Board of Trustees, a copy of which shall be delivered to the Indemnitee; or
(ii) if a Change in Control shall not have occurred, by one of the following
methods: (A) by the Board of Trustees by a majority vote of a quorum consisting
of trustees not, at the time, parties to the Proceeding, or, if such quorum
cannot be obtained, then by a majority vote of a committee of the Board of
Trustees consisting solely of one or more trustees not, at the time, parties to
such Proceeding and who were duly designated to act in the matter by a majority
vote of the full Board of Trustees in which the designated trustees who are
parties may participate, (B) by Special Legal Counsel in a written opinion to
the Board of Trustees, a copy of which shall be delivered to the Indemnitee, or
(C) by the shareholders of the Company.  If it is so determined that the
Indemnitee is entitled to indemnification, payment to the Indemnitee shall be
made within 10 days after such determination.





4

 

--------------------------------------------------------------------------------

 

﻿

(c)Expenses of Determination.  The Indemnitee shall cooperate with the person or
entity making such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to the Indemnitee and reasonably
necessary to such determination.  Any reasonable costs or expenses (including
reasonable attorneys’ fees and disbursements) incurred by the Indemnitee in so
cooperating shall be borne by the Company (irrespective of the determination as
to the Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold the Indemnitee’s harmless therefrom.

﻿

(d)Objection to Special Legal Counsel; Expenses; Discharge of Special Legal
Counsel.  In the event the determination of entitlement to indemnification is to
be made by Special Legal Counsel pursuant to paragraph 6(b) hereof, the
Indemnitee may, within seven days after such written notice of selection shall
have been given, deliver to the Company a written objection to such
selection.  Such objection may be asserted only on the grounds that the Special
Legal Counsel so selected does not meet the requirements of “Special Legal
Counsel” as defined in paragraph 1 of this Agreement.  If such written objection
is made, the Special Legal Counsel so selected may not serve as Special Legal
Counsel until a court has determined that such objection is without merit.  If,
within 20 days after submission by the Indemnitee of a request for
indemnification pursuant to paragraph 6(a) hereof, no Special Legal Counsel
shall have been selected or, if selected, shall have been objected to, either
the Company or the Indemnitee may petition a court for resolution of any
objection which shall have been made to the selection of Special Legal Counsel
and/or for the appointment as Special Legal Counsel of a person selected by the
court or by such other person as the court shall designate, and the person with
respect to whom an objection is so resolved or the person so appointed shall act
as Special Legal Counsel under paragraph 6(b) hereof.  The Company shall pay all
reasonable fees and expenses of Special Legal Counsel incurred in connection
with acting pursuant to paragraph 6(b) hereof, and all reasonable fees and
expenses incident to the selection of such Special Legal Counsel pursuant to
this paragraph 6(d).  In the event that a determination of entitlement to
indemnification is to be made by Special Legal Counsel and such determination
shall not have been made and delivered in a written opinion within ninety (90)
days after the receipt by the Company of the Indemnitee’s request in accordance
with paragraph 6(a), upon the due commencement of any judicial proceeding in
accordance with paragraph 8(a) of this Agreement, Special Legal Counsel shall be
discharged and relieved of any further responsibility in such capacity.

(e)Timing of Determination.  If the person or entity making the determination
whether the Indemnitee is entitled to indemnification shall not have made a
determination within 60 days after receipt by the Company of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and the Indemnitee shall be entitled to such
indemnification, absent: (i) a misstatement by the Indemnitee of a material
fact, or an omission of a material fact necessary to make the Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.  Such 60-day period may be extended for a reasonable time, not to exceed an
additional 30 days, if the person or entity making said determination in good
faith requires additional time for the obtaining or evaluating of documentation
and/or information relating thereto.  The foregoing provisions of this paragraph
6(e) shall not apply: (i) if the determination of entitlement to indemnification
is to be made by the shareholders and if within 15 days after receipt by the
Company of the request for such determination the Board of Trustees resolves to
submit such determination to the shareholders for consideration at an annual or
special meeting thereof to be held within 75 days after such receipt and such
determination is made at such meeting, or (ii) if the determination of
entitlement to indemnification is to be made by Special Legal Counsel pursuant
to paragraph 6(b) of this Agreement.

﻿





5

 

--------------------------------------------------------------------------------

 

7.Presumptions.

﻿

(a)Indemnification.  In making a determination with respect to entitlement or
authorization of indemnification hereunder, the person or entity making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement and the Company shall have the burden of proof to overcome
such presumption.

﻿

(b)



Certain terminations of Proceedings.  The termination of any Proceeding by
conviction, or upon a plea of nolo contendere or its equivalent, or an entry of
an order of probation prior to judgment, creates a rebuttable presumption that
the Indemnitee did not meet the requisite standard of conduct for permissive
indemnification under Section 2-418(b) of the Maryland Corporations Code.

﻿

8.Remedies.

﻿

(a)Indemnitee’s right to adjudication.  In the event that: (i) a determination
is made in accordance with the provisions of paragraph 6 that the Indemnitee is
not entitled to indemnification under this Agreement, or (ii) advancement of
reasonable Expenses is not timely made pursuant to this Agreement, or (iii)
payment of indemnification due the Indemnitee under this Agreement is not timely
made, the Indemnitee shall be entitled to an adjudication in an appropriate
court of competent jurisdiction of such Indemnitee’s entitlement to such
indemnification or advancement of Expenses.

﻿

(b)De novo trial.  In the event that a determination shall have been made
pursuant to paragraph 6 of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this paragraph 8
shall be conducted in all respects as a de novo trial on the merits.  The fact
that a determination had been made earlier pursuant to paragraph 6 of this
Agreement that the Indemnitee was not entitled to indemnification shall not be
taken into account in any judicial proceeding commenced pursuant to this
paragraph 8 and the Indemnitee shall not be prejudiced in any way by reason of
that adverse determination.  In any judicial proceeding commenced pursuant to
this paragraph 8, the Company shall have the burden of proving that the
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

﻿

(c)Company right to adjudication.  If a determination shall have been made or
deemed to have been made pursuant to this Agreement that the Indemnitee is
entitled to indemnification, the Company shall be bound by such determination in
any judicial proceeding commenced pursuant to this paragraph 8, absent: (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

﻿

(d)Terms of Agreement.  The Company shall be precluded from asserting in any
judicial proceeding commenced pursuant to this paragraph 8 that the procedures
and presumptions of this Agreement are not valid, binding and enforceable and
shall stipulate in any such court that the Company is bound by all the
provisions of this Agreement.

﻿

(e)Expenses.  In the event that the Indemnitee, pursuant to this paragraph 8,
seeks to enforce such Indemnitee’s rights for indemnification, advance payment
or reimbursement of expenses under, or to recover damages for breach of, or for
claims brought under: (1) the Company’s charter documents; (2) Directors’ and
officers’ liability insurance policies maintained by the Company; (3) this
Agreement and/or (4) applicable law, the Indemnitee shall be entitled to recover
from the Company, and shall be indemnified by the Company against, any and all
reasonable Expenses actually incurred by such Indemnitee in connection with each
such enforcement action, subject at all times to the exceptions set forth in
paragraph 5.  In addition, the Company shall, if requested by Indemnitee,
advance Expenses related to such enforcement actions by Indemnitee (subject to
the exceptions of paragraph 5).  To the extent permissible under third party
policies, the Company



6

 

--------------------------------------------------------------------------------

 

agrees that invoices for Expenses to be advanced may be billed in the name of
and be payable directly by the Company.

﻿

9.Notification and Defense of Claims.  The Indemnitee agrees promptly to notify
the Company upon being served with any summons, citation, subpoena, complaint,
indictment, information, or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder, but the failure so to notify the Company will not relieve the Company
from any liability that the Company may have to Indemnitee under this Agreement
unless the Company is materially prejudiced thereby.  With respect to any such
Proceeding as to which Indemnitee notifies the Company of the commencement
thereof:

﻿

(a)Company participation.  The Company will be entitled to participate therein
at its own expense.

﻿

(b)Defense.  Except as otherwise provided below, the Company will be entitled to
assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee.  After notice from the Company to Indemnitee of the Company’s
election so to assume the defense thereof, the Company will not be liable to
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below.  Indemnitee
shall have the right to employ Indemnitee’s own counsel in such Proceeding, but
the fees and disbursements of such counsel incurred after notice from the
Company of the Company’s assumption of the defense thereof shall be at the
expense of Indemnitee unless (i) the employment by counsel by Indemnitee has
been authorized by the Company, (ii) the Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and the
Indemnitee in the conduct of the defense of such action, (iii) such Proceeding
seeks penalties or other relief against the Indemnitee with respect to which the
Company could not provide monetary indemnification to the Indemnitee (such as
injunctive relief or incarceration) or (iv) the Company shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and disbursements of counsel shall be at the expense of the
Company.  The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company, or as to which Indemnitee
shall have reached the conclusion specified in clause (ii) above, or which
involves penalties or other relief against Indemnitee of the type referred to in
clause (iii) above.

﻿

(c)Settlement of Claims.  The Company shall not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any action
or claim effected without the Company’s prior written consent.  The Company
shall not settle any action or claim in any manner that would impose any penalty
or limitation on Indemnitee without Indemnitee’s written consent.  Neither the
Company nor Indemnitee will unreasonably withhold or delay consent to any
proposed settlement.

﻿

10.Non-Exclusivity; Survival of Rights; Insurance Subrogation.

﻿

(a)Non-exclusive remedy.  The rights of indemnification and to receive
advancement of reasonable Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Declaration of Trust, the Bylaws, any other
agreement, a vote of shareholders, a resolution of the Board of Trustees or
otherwise, except that any payments otherwise required to be made by the Company
hereunder shall be offset by any and all amounts received by the Indemnitee from
any other indemnitor or under one or more liability insurance policies
maintained by an indemnitor or otherwise and shall not be duplicative of any
other payments received by an Indemnitee from the Company in respect of the
matter giving rise to the indemnity hereunder.  No amendment, alteration or
repeal of this Agreement or any provision hereof shall be effective as to the
Indemnitee with respect to any action taken or omitted by the Indemnitee as a
member of the Board of Trustees prior to such amendment, alteration or repeal.

﻿

(b)Insurance coverage.  To the extent that the Company maintains an insurance
policy or policies providing liability insurance for trustees, directors,
officers, employees or agents of the Company 



7

 

--------------------------------------------------------------------------------

 

or its subsidiaries, the Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available and upon any “Change in Control” the Company shall use commercially
reasonable efforts to obtain or arrange for continuation and/or “tail” coverage
for the Indemnitee to the maximum extent obtainable at such time.

﻿

(c)Subrogation.  In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and take all
actions necessary to secure such rights, including execution of such documents
as are necessary to enable the Company to bring suit to enforce such rights.

﻿

(d)Other Reimbursements.  The Company shall not be liable under this Agreement
to make any payment of amounts otherwise indemnifiable hereunder if and to the
extent that the Indemnitee has otherwise actually received such payment under
any insurance policy, contract, agreement, or otherwise.

﻿

11.Continuation of Indemnity.

﻿

(a)Indemnity Period.  All agreements and obligations of the Company contained
herein shall continue during the period the Indemnitee is an officer, director
or a member of the Board of Trustees of the Company or its subsidiaries and
shall continue thereafter so long as the Indemnitee shall be subject to any
threatened, pending or completed Proceeding by reason of such Indemnitee’s
Corporate Status and during the period of statute of limitations for any act or
omission occurring during the Indemnitee’s term of Corporate Status.  This
Agreement shall be binding upon the Company and its successors and assigns and
shall inure to the benefit of the Indemnitee and such Indemnitee’s heirs,
executors and administrators.

﻿

(b)Successor Obligation.  The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance reasonably satisfactory
to the Indemnitee, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place.

﻿

12.Severability.    If any provision or provisions of this Agreement shall be
held to be invalid, illegal, or unenforceable for any reason whatsoever, (i) the
validity, legality, and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any paragraph of this
Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that is not itself invalid, illegal, or unenforceable) shall not
in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of any paragraph of this Agreement containing any such provision held to
be invalid, illegal, or unenforceable, that is not itself invalid, illegal, or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provisions held invalid, illegal, or unenforceable.

﻿

13.Exception to Right of Indemnification or Advancement of
Expenses.  Notwithstanding any other provisions of this Agreement, the
Indemnitee shall not be entitled to indemnification or advancement of reasonable
Expenses under this Agreement with respect to any Proceeding either as described
in paragraph 5 or if the charter or bylaws of the Trust, a resolution of the
Board of Trustees, or an agreement approved by the Board of Trustees expressly
provide otherwise.

﻿

14.Notice to Company Shareholders.    Any indemnification of, or advancement of
reasonable Expenses, to an Indemnitee in accordance with this Agreement, if
arising out of a Proceeding by or in the right of the Company, shall be reported
in writing to the shareholders of the Company.

﻿

15.Headings.  The headings of the paragraph of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.





8

 

--------------------------------------------------------------------------------

 

16.Modification and Waiver.   No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

﻿

17.Notices.  All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, if so delivered or mailed, as the case may be, to the
following addresses:

﻿

If to the Indemnitee, to the address set forth in the records of the Company.

﻿

If to the Company, to:

﻿

Public Storage

701 Western Avenue

Glendale, CA 91201

Attention: Chief Legal Officer

Fax No.:  (818) 548-9288

﻿

or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.

﻿

18.Governing Law.  The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of
Maryland, without application of the conflict of laws principles thereof.

﻿

19.No Assignments.  The Indemnitee may not assign its rights or delegate
obligations under this Agreement without the prior written consent of the
Company.  Any assignment or delegation in violation of this Section 19 shall be
null and void.

﻿

20.No Third Party Rights.  Nothing expressed or referred to in this Agreement
will be construed to give any person other than the parties to this Agreement
any legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement.  This Agreement and all of its
provisions are for the sole and exclusive benefit of the parties to this
Agreement and their successors and permitted assigns.

﻿

21.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together constitute
an agreement binding on all of the parties hereto.

﻿





9

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

﻿

﻿

 

PUBLIC STORAGE

﻿

 

﻿

 

By:



Name:

Lily Yan Hughes

Title:

Senior Vice President, Chief Legal Officer and

﻿

Corporate Secretary

﻿

 

﻿

 

INDEMNITEE:

﻿

 

﻿

 



﻿

﻿

﻿

﻿



10

 

--------------------------------------------------------------------------------